*368
ORDER

PER CURIAM:
AND NOW, this 27th day of September, 2000, the Petitions for Allowance of Appeal are hereby GRANTED, limited to the following issue:
Whether the Superior Court erred in failing to consider issues raised on appeal which would afford appellants the greatest relief?
The Cross Petitions of James McCut-cheon and Geraldine McCutcheon are hereby GRANTED, limited to the following issue:
Whether the Superior Court erred in sua sponte raising the issue of the delay damages on the loss of consortium claim of Geraldine McCutcheon.